Case: 18-50721      Document: 00515219003         Page: 1    Date Filed: 12/02/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 18-50721
                                                                             FILED
                                                                      December 2, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAMES THOMAS CLAY, III, also known as James Clay,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:18-CR-130-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       James Thomas Clay, III, appeals his jury trial conviction and 125-month
sentence for aiding and abetting possession with intent to distribute
methamphetamine. He contends that the trial evidence was insufficient to
prove his intent to distribute methamphetamine; that the district court erred
in applying a sentencing enhancement, pursuant to 21 U.S.C. § 841(B)(1)(b)
and 21 U.S.C. § 851(a), because the evidence supporting his prior felony drug


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 18-50721   Document: 00515219003      Page: 2   Date Filed: 12/02/2019


                                  No. 18-50721

conviction lacked reliability; and that the district court erred by admitting at
trial a letter, purportedly authored by him, as it was not properly
authenticated.
       Because error was not preserved, we review the sufficiency of the
evidence for plain error. See United States v. Smith, 878 F.3d 498, 503 (5th
Cir. 2017), cert. denied, 139 S. Ct. 787 (2019). The record is not devoid of
evidence that Clay possessed the methamphetamine with intent to distribute
it.   See United States v. Vasquez, 766 F.3d 373, 377 (5th Cir. 2014).          In
particular, the Government presented testimony from an expert witness that
the amount of methamphetamine possessed by Clay, approximately 12.45
grams, constituted a distributable amount, rather than a user amount; the
witness explained that a typical methamphetamine user would not possess
that large amount as it would be cost-prohibitive to do so. That testimony,
coupled with evidence showing that a digital scale was found in Clay’s truck
and that a codefendant, a front-seat passenger in the truck, carried visible
knives in his belt, was sufficient for the jury to infer the requisite intent. See
United States v. Williamson, 533 F.3d 269, 277-78 (5th Cir. 2008); see also
United States v. Pigrum, 922 F.2d 249, 254 (5th Cir. 1991). Clay thus fails to
show that his conviction resulted in a manifest miscarriage of justice. See
United States v. Phillips, 477 F.3d 215, 219 (5th Cir. 2007).
       Clay next contends that the district court erred by enhancing his
sentence under § 841(B)(1)(b) because the evidence was insufficient to show
that he had a prior felony drug conviction. We review de novo a challenge to
the sufficiency of the evidence supporting the enhancement. See United States
v. Gonzalez, 625 F.3d 824, 825 (5th Cir. 2010). Here, the state court indictment
and judgment listing the proper spelling of Clay’s full name, coupled with the
related affidavits listing his correct date of birth, appear to be sufficient under



                                        2
    Case: 18-50721    Document: 00515219003     Page: 3   Date Filed: 12/02/2019


                                 No. 18-50721

Gonzalez prove that Clay was convicted of the Travis County drug offense. See
Gonzalez, 625 F.3d at 827. Nevertheless, because the district court recited the
guidelines range that would have applied without the enhancement and
explained that it would have imposed the same sentence even if the
enhancement did not apply, any error was rendered harmless. See United
States v. Richardson, 676 F.3d 491, 511 (5th Cir. 2012) (“We have held that a
guidelines calculation error is harmless where the district court has considered
the correct guidelines range and has stated that it would impose the same
sentence even if that range applied.”).
      Finally, Clay has not established that the district court abused its
discretion by admitting at trial a letter, purportedly written by him, stating
that a codefendant had no knowledge of the drugs found in Clay’s truck. See
United States v. El-Mezain, 664 F.3d 467, 494 (5th Cir. 2011). The letter bore
Clay’s printed name and signature and contained specific details regarding the
offense; in addition, the envelope in which the letter was sent indicated that it
was mailed from the facility in which Clay was incarcerated and included his
name and prisoner number. See United States v. Scurlock, 52 F.3d 531, 538
(5th Cir. 1995). Based on the foregoing, the Government satisfied its “low”
burden of authentication in connection with the letter. See United States v.
Lundy, 676 F.3d 444, 454 (5th Cir. 2012).
      The judgment is AFFIRMED.




                                          3